          Case 3:19-cv-01771-KAD Document 9 Filed 01/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



 CNC SOFTWARE, INC.,
      Plaintiff,

        V.                                                 CIVIL ACTION NO. 3:19-CV-01771

 CAMATECH, INC., PAUL CULUMOVIC
 and DOES 1-10.
       Defendants.


                                       NOTICE OF DISMISSAL
       Notice is hereby given that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff, CNC

Software, Inc. voluntarily dismisses the above-entitled action and all claims asserted in this

action, without prejudice, against Defendants, Camatech, Inc., Paul Culumovic and DOES 1-10.

       Plaintiff dismisses this action pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) on the grounds

that the Defendants have not served a response or moved for summary judgment in this action.



Dated: January 2, 2020                         Respectfully submitted,


                                                By: /s/ Jodi-Ann McLane, Esq.
                                                     Jodi-Ann McLane, Esq.
                                                     BBO # 635567
                                                     McInnes & McLane, LLP
                                                     128 Dorrance Street, Suite 220
                                                     Providence, RI 02903
                                                     Phone: (401) 223-5853
                                                     Fax: (866) 610-0507
                                                     jodi@mcmcip.com
          Case 3:19-cv-01771-KAD Document 9 Filed 01/02/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 2nd day of January 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

parties of record.

                                                     /s/ Jodi-Ann McLane
                                                        Jodi-Ann McLane
